No. 13457

            I N THE SUPREME COURT OF THE STATE OF M N A A
                                                   OTN




T O IIYHRE,
 HR

                                        Petitioner,



E R I C MYHRE, i n d i v i d u a l l y and a s D i r e c t o r
and P r e s i d e n t of Myhre A d v e r t i s i n g ; TED T. JAMES
and BRUCE A . MacKENZIE, a s D i r e c t o r s o f M H E       YR
A d v e r t i s i n g , a Montana c o r p o r a t i o n ,

                                        Defendants.



O r i g i n a l Proceeding :

Counsel o f Record:

        For P e t i t i o n e r :

                     Anderson, Symmes, F o r b e s , P e e t e & Brown, B i l l i n g s ,
                      Montana
                     Raymond K. P e e t e a r g u e d , B i l l i n g s , Montana

        F o r Defendants :

                     James, Sogard and Fopp, G r e a t F a l l s , Montana
                     Bruce MacKenzie and Ted James a r g u e d , G r e a t F a l l s ,
                      Montana
                     R o b e r t W. G a b r i e l , G r e a t F a l l s , Montana
                     H u t t o n , Sheehy and Cromley, B i l l i n g s , Montana



                                                      Submitted:    August 10, 1976

                                                       Decided:    ~ ; E F ! jg;:,
F i l e d : ';   f z f"   '1   c~?.
                               :



                                   p   * g a rp
                                          4g e


                                                         Clerk
    Honorable Gordon B e n n e t t , D i s t r i c t J u d g e , s i t t i n g i n p l a c e o f
    Mr.J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion o f t h e
    Court    .
                 T h i s c a u s e i s a companion t o Cause No. 13291, E r i c Myhre,

    P l a i n t i f f , v s . Thor Myhre and G e r t r u d e Myhre, D e f e n d a n t s , d e c i d e d

    t o d a y , and a r i s e s from it.           P e t i t i o n e r asked t h a t t h e defendants

    be e n j o i n e d from amending t h e by-laws o f t h e c o r p o r a t i o n u n t i l

    t h i s Court issued i t s d e c i s i o n i n t h e o t h e r cause.                  This Court,

    having heard p e t i t i o n e r ex p a r t e , d i r e c t e d t h a t any proceedings

    by d e f e n d a n t s aimed a t amending t h e c o r p o r a t i o n ' s by-laws                in

    r e g a r d t o t h e proposed employment and r e t i r e m e n t p l a n f o r Thor

    Myhre (see o u r o p i n i o n i n Cause No. 13291) be s t a y e d u n t i l f u r t h e r

    o r d e r of t h i s Court.          Defendants t h e r e a f t e r asked f o r c l a r i f i c a -

    t i o n of t h i s C o u r t ' s o r d e r , p a r t i c u l a r l y i n r e g a r d t o whether

    t h e o r d e r a f f i r m e d t h e d i s t r i c t c o u r t ' s judgment i n r e g a r d t o

    t h e employment and r e t i r e m e n t p l a n t i f it d i d , what d u t i e s t h e                      -

    b o a r d s h o u l d a s s i g n Thor Myhre.

                 A s t h i s C o u r t h a s found t h e p r o p o s e d employment and re-

    t i r e m e n t p l a n was i n v a l i d and u n e n f o r c e a b l e , b o t h o f d e f e n d a n t s '

    q u e s t i o n s a r e answered and t h e t e m p o r a r y s t a y s h o u l d b e , and i s

    hereby revoked.




                                               Hon. Gordon B e n n e t t , D i s t r i c t J u d g e ,
                                               s i t t i n g i n p l a c e of M r . J u s t i c e John
                                               C. H a r r i s o n




/   ~ d e Justice
          f




    .................................
    Justices                                      - 1 -